Title: Thomas Boylston Adams to William Cranch, 15 August 1800
From: Adams, Thomas Boylston
To: Cranch, William


				
					My dear Sir.
					Philadelphia 15th: August 1800
				
				Your favor of the 11th: instt: which has this moment come to hand, found me with pen in hand; on the very threshold of writing to you, for the purpose of offering you my very sincere & hearty congratulations upon the success of your Competitor Mr: Caldwell, who has obtained the appointment of Clerk to the Supreme Court of the U. S.— This exordium may appear singular to you, the more so, when you hear, that I never relaxed in my efforts to procure this

Office for you, and that since the sitting of the Court, at this time, I interceded, as before, with some of the Judges in your behalf— I addressed a letter on the subject, to the new Judge, enclosing that which you wrote for him last winter, wherein I explained the circumstances under which your application came forward, & requesting him to consider you still, a candidate for the Office.
				All would not do— Ellsworth is in France, or on the high seas— Cushing is old—infirm—unable to travel—& consequently not here. Your advocates, except Judge Chase, were, I believe, all absent, no wonder then, that the original crying, unforgiven & forgivless sin of being a new Englandman, blasted all your hopes and withered your pretentions— The patronage of Judge Patterson & the unwearied efforts of the young man’s friends, added to the recommendation of the present incumbent, irresistibly inducted this Clerk into the living. Now for a confirmation of my premisses—
				That situation must be desperate indeed, which offers to the disappointed, no ray of consolation— Such is not your case. “Out of the bitter came forth sweet,” and again “Our very wishes, give us not our wants.”
				I congratulated you upon the success of your rival. Why? For this plain reason, that your station at the Bar, free to practise in the Sup: Court of the United States, will be much more conducive to your interest in the course of a short time, than the emolument derived from the Clerkship. I know the fact, that a single fee of Counsel in a cause of any magnitude in that Court, is worth more than the Clerks salary for a twelvemonth. The Clerk of the Court is precluded practise in his own Court. The dignity of the Office, is not much.
				The next Session of the Court will be held at Washington, and the business will center, chiefly, with the distinguished professional gentlemen of that vicinity. It has rarely happened, that any but Philadelphia lawyers have been retained, in causes, to be managed before this Court— I know but one or two who intend pursuing the practice after the removal to Washington & I infer upon the whole, that your being on the spot & entitled to take business in that Court, will redound more to your advantage, than the gratification of our wishes as to the clerkship would have done.
				Now, am not I a comforter? To bear disappointment with fortitude—is well—but to derive consolation from it—is far better.
				It is long since I heard from you, and I have not written, because I had little of myself to say, of any particular interest. I have argued

some few Causes in the different Courts of State & General jurisdiction, and I have done something in the small attorney line, but my profits have been inconsiderable enough. How come you on?
				Present me kindly to your family and to Mr: Johnson’s and believe / me in truth your friend
				
					T. B. Adams
				
			